TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-15-00454-CR



                                  Roy Lee Nobles, Appellant

                                              v.

                                The State of Texas, Appellee


     FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT
         NO. CR6948, HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Roy Lee Nobles has filed a motion to dismiss this appeal. The motion

is signed by Nobles and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of

Appellate Procedure. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.



                                           __________________________________________

                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: September 24, 2015

Do Not Publish